 In the Matter of OTIS ELEVATOR COMPANYandINTERNATIONAL FED-ERATION OF ARCHITECTS, ENGINEERS, CHEMISTS, AND TECHNICIANS,CIO, METROPOLITAN CHAPTER 31 ,Case No.2-B-4452.-Decided February 29,19.44Mr. Fayette S. DicnnandMr. William C.sBlackrwood,of New York-City, for the Company.Mr. Thomas R. Sullivan,of New York City, for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF 'ELECTIONSTATEMENTOF THE CASEUpon a ' petition duly filed by International Federation of Archi-tects,Engineers,Chemists, and Technicians, CIO, MetropolitanChapter 31, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees of-Otis Elevator Company, New York City, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before David H: Werther, Trial Examiner.Said'hearing was held at New York City, on February 1, 1944.., TheCompany and the Union appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to.introduce evidence bearing, on.the issues.The TrialExaminer's rulings made at the hearing, are free from prejudicialerror and are hereby affirmed. . All parties were afforded an op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :' -FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYOtis Elevator Company is a New Jersey, corporation with plants inthe States of New York and New Jersey, where it is engaged in thedesign, construction, sale, and distribution of elevators, escalators, andairplane parts.The.Company maintains an engineering department55 N. L. R. B., No. 31.-189 190DECISIONSOF NATIONALLABOR RELATIONS BOARDin New York City, with which this proceeding is concerned.Duringthe past 12 months, the Company purchased raw materials for use initsNew York and New Jersey plants, valued in excess of $1,000,000,approximately 75 percent of which was shipped to the plants frompoints outside those States, and manufactured products valued inexcess of $1,000,000, over 75 percent of which was shipped to pointsoutside the States of New York and New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational. Federation of Architects, Engineers, Chemists, andTechnicians,Metropolitan Chapter 31 affiliated with the :Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION OONOERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's employees inNew. York until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the;hearing, indicates that the Union represents a substantial numberof employees in, the unit hereinafter found appropriate.'We find that a- question affecting commerce has arisen concern-ing the representation of employees of the Company, within themeaning of Section 9 (c) and Section '2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find,in substantial agreement with a stipulation of the parties,that all engineers,draftsmen,designers and technicians in the en-gineering departmentof the Companyat its headquarters office inNew .York City,excluding clerical,maintenance,and all supervisoryemployeeswith authorityto hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerningrepresentation whichhas arisenbe resolved by an election by secret ballot among the em-1 The Field Examiner reported that the Union submitted 144 authorization cards all ofwhich bore names of employees in the alleged appropriate unit, which contains 409persons. OTIS ELEVATOR COMPANY191ployees in the appropriate unit ,who were employed during the pay-roll period immediately preceding the date of the Directionof Elec-tion herein, subject to the limitations and additions set forth in theDirection.2DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Otis ElevatorCompany., New York City, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject- toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desireto be represented by International Federation of Architects, Engi-neers, Chemists, and Technicians, Metropolitan Chapter 31, affiliatedwith the Congress of Industrial Organizations,. for the purposes ofcollective bargaining.MR. Joi3N M. HousToN took no part in the consideration of theabove Decision and Direction of Election.2 The parties stipulated that included among the supervisory employees are F.l{ymansand Geo.Lautrup.